Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 5/012/2022 has been entered. Applicant has amended claims 1, 8 and 15. Currently claims 1-20 are pending in this application. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ganjam et al. (US 2013/0091120 A1), hereinafter, “Ganjam”, Furukawa (2015/0033032 A1), hereinafter, “Furukawa” and Carminati et al, (Barbara Carminati, Elena Ferrari, Jianneng Cao, and Kian Lee Tan. 2010. “A framework to enforce access control over data streams”. ACM Trans. Inf. Syst. Secur. 13, 3, Article 28 (July 2010), 31 pages. DOI:https://doi.org/10.1145/1805974.1805984), hereinafter, “Carminati” have been found to be the closest prior arts. 
Ganjam discloses a fuzzy joins system that is integrated in a database system to generate fuzzy joins between records from two datasets. The fuzzy joins system includes a tokenizer to generate tokens for data records and a transformer to find transforms for the tokens. The fuzzy joins system invokes a signature generator, running within a runtime layer of the database system, to generate signatures for data records based on the tokens and their transforms. Subsequently, an equi-join operation joins the records from the two datasets with at least one equal signature. A similarity calculator, running within a runtime layer of the database system, computes a similarity measure using the token information of the joined records. If the similarity measure for any two records is above a threshold, the fuzzy joins system generates a fuzzy join between such two records.
Furukawa discloses an encrypted database system that make it possible to perform linking between a plurality of tables without decrypting them and further to reduce a risk of the data correlation leaking out, is provided. A client terminal  encrypts an inputted first table having data in a-th and b-th columns and an inputted second table having data in c-th column by the use of a secret key stored in advance and outputs the encrypted first and second tables to an encrypted database server, and sends a partial link command to perform linking between the encrypted first and second tables in terms of data having a value q in the a-th column using the b-th and c-th columns as keys, to the encrypted database server, along with a search key generated from the secret key. The encrypted database server receives and stores the encrypted first and second tables, extracts data having a value q in the a-th column from each of the encrypted first and second tables by the use of the secret key, performs linking together the extracted pieces of data using the b-th and c-th columns as keys, and sends back a result of the linking.
Carminati discloses access control model implementing secure join operation which is used to manage join operations. According to access control model, it is possible to specify policies that apply to the joining of two or more streams, by authorizing the access only to selected attributes and/or tuples in the joined stream. These policies have more than one stream in the obj.STRs component. Similarly to Sec_Aggr, the secure join operator returns the set of “views” over the joined stream corresponding to the authorized attributes and/or tuples.
However, Ganjam, Furukawa and Carminati either alone or in combination fail to teach or suggest a method/system/non-transitory medium, wherein the method comprises “processing, using a secure user defined function (UDF), the hashed datapoints of the consumer account and datapoints of a provider account to generate a secure join key, wherein the hashed data points of the consumer account are provided to the secure UDF using the secure view; and performing, by a processor, an analysis of the hashed datapoints of the consumer account and the datapoints of the provider account of the secure join key.” as required by Claim 1 and similarly by claims 8 and 15 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435